DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5,10, 11, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ko (US2020/0328082).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 	With respect to claims 1, 10 Ko describe a patterning method comprising: 
preparing a substrate on a base of which a plurality of core materials 106 arranged in a line shape and convex shape (spaces in between the core materials 106), and spacer 108 including spacers 128, 138 (first and second lines materials) arranged in a convex shape and in a line shape on both sides of the core materials 106 (fig. 1a, 1b); 
selectively forming mask/capping materials 112 and 116 only on the first and second line materials 128 wherein the capping layers are deposited with oblique angle deposition (anisotropic film formation) where the sputter target or the substrate may be angled relative to the sputter source with respect to the substrate to form multilayer 120 (para 33-35; fig. 1d); 
forming etch masks to uncover areas or slots on the multilayer 120 of fig 1e or multilayer 320 of fig. 3, which used for line patterning, trench and contact hole patterning (or claimed a line mask having a line-shaped hole at a portion corresponding to a region where line cutting is performed), and selectively etching one or more specific material with high selectivity including etching away spacer 308 (or first line material 128), which is the portion that is not covered by capping material 316 (or masking material 116), and removing mandrels 306 (or core material 106) (fig. 3; para 39, 46-50).  This provide claimed steps of “by a process including etching using a line mask having a line-shaped hole at a portion corresponding to a region where line cutting is performed, etching and removing the one on which the mask material is not formed among the first line material and the second line material in the region.”
With respect to claim 4, Ko describes in another embodiment where additional masks are used to form cuts 521 and 522, which includes removing the first and second line materials 508, and cuts in the mandrels (core material) 506 to expose underlayer 504 (fig. 5A; para 60, 61).
With respect to claim 5, Ko describes the method is used to form trench and contact hole patterning, which would include an STI groove forming pattern (para 46).
With respect to claim 11, please rejection of claim 10 above respect to the step of forming the capping materials/layers 112 and 116.
With respect to claims 13-16 the mandrels 106 (core material), spacer materials 108 (first and second line material), first and second capping material 112, 114 (mask materials) are formed from materials such as silicon, hardmask materials, SOC, photoresist SiN, SO2, Ti, Zr, W, WC, Hf, Ta (any of these materials would also be considered be a hardmask as they are used as mask materials for etching under layers) (para 25, 28, 30, 32).
With respect to claims 17 and 18, the multiline layer 120 including the core material, first and second line material are formed on a base with a transfer layer 104 in between (fig. 1D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6-9, 19 is/are rejected under 35 U.S.C. 103 as being obvious over Ko (US2020/0328082) as applied to claim 1 above.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
With respect to claim 2, since the top surface of the mandrels 106 (core material) is also exposed to the deposition process of the capping materials 112 and 114 (mask material), some residues of the capping materials would also get deposited on the top surface of the mandrels but with majority would be on the first and second line materials (para 34, 35).  Ko further describes forming a filler 118 on the surface and removing the filler down to the top surface of the multiliner layer 120 by non-selective dry etch back process or CMP.  Even though he is silent about the etch back or the CMP process provides the capping materials (mask materials) remains only on the first and second material.  However, as discussed above, he suggests to form the capping material only on one side of the mandrels 106 (core materials) and removing filler 118 down to the top surface of the multiliner layer120; therefore, it would be obvious to provide the etch back or CMP process so that the capping materials would be remained only on the first and second line materials.
With respect to claims 3, 7, and 9, Ko further describes forming a filler material 118 over the substrate (para 37).  Even though Ko doesn’t specifically describe forming a first and a second mask layer on the entire surface, etching the second mask using the line mask in regions where cutting of the first line material or second material to be performed and removing the first mask, the filler and any of the first and second line material using the second mask as a mask; however, these first, second and line mask are used to provide a mask pattern for etching a structure into the underlying layers.  Ko suggests that one or more etch masks formed above the multiline layer 320, which includes the filler, first and second line materials, can further define a given pattern to be transferred to the underlying layers (para 53) or additional mask may be included to form additional structures (para 51) for form line patterning, trench patterning, and contact hole patterning (para 46).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention to use a multilayer masks such as claimed first, second and line mask to form a pattern for etching a desired structure into the underlying layers of the filler, first and second line materials with expected results.
With respect to claims 6 and 8, since the top surface of the mandrels 106 (core material) is also exposed to the deposition process of the capping materials 112 and 114 (mask material), some residues of the capping materials would also get on the top surface of the mandrels but with majority would be on the first and second line materials (para 34, 35).  Ko further describes forming a filler 118 on the surface and removing the filler down to the top surface of the multiliner layer 120 by non-selective dry etch back process or CMP.  Even though he is silent about the etch back or the CMP process provides the capping materials (mask materials) remains only on the first and second material.  However, as discussed above, he suggests to form the capping material only on one side of the mandrels 106 (core materials) and removing filler 118 down to the top surface of the multiliner layer 120, it would be obvious to provide the etch back or CMP process so that the capping materials would be remained only on the first and second line materials.
With respect to claim 19, Ko doesn’t describe that using SiN and SiO2 film as the transfer layer 104.  However, he suggests that it can be a semiconductor material or any other materials (para 28) and SiN and SiO2 are used for various layer through out the process such as spacers (30), capping materials (para 32).  Therefore, in the absent of unexpected results, it would have been obvious for one skill in the art before the effective filing date of the invention to use the SiN and SiO2 in various part of the structure as long as it can provide a desired semiconductor structure with expected results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 10 above, and further in view of Shinada et al. (JP2020026575).
With respect to claim 12, Ko describe the capping layer is deposited with oblique angle deposition where the sputter target or the substrate may be angled relative to the sputter source (para 33).  However, he doesn’t describe the oblique film formation using the sputtering PVD on a moving substrate.  Shinada teaches that such sputtering technique with the sputter particles are emitted obliquely from the target while moving a substrate is known and practiced by one skill in the art (abs; page 4, 11 of the translation).  It would have been obvious for one skill in the art before the effective filing date of the invention to perform the sputtering deposition process on a moving substrate in light of Shinada because he suggests that such a process “make it possible to to simultaneously or alternately discharge sputtered particles from the two targets, and to adjust parameters such as the direction of the target, the number of through holes, and the angle of the fins, thereby forming a film in various film formation modes. can do. Therefore, it is possible to realize a sputter deposition with a very high degree of freedom.” (abs; page 4 of the translation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



10/17/2022